Name: Council Regulation (EC) NoÃ 729/2007 of 25 June 2007 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  production;  fisheries;  industrial structures and policy;  agricultural activity
 Date Published: nan

 28.6.2007 EN Official Journal of the European Union L 166/4 COUNCIL REGULATION (EC) No 729/2007 of 25 June 2007 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the interest of the Community to suspend partially or totally the autonomous common customs tariff duties for a number of new products not listed in the Annex to Council Regulation (EC) No 1255/96 (1). (2) A number of products should be withdrawn from the list in the Annex to Regulation (EC) No 1255/96 because it is no longer in the Communitys interest to maintain suspension of autonomous common customs tariff duties or because the description needs to be altered in order to take account of technical product developments and economic trends on the market. (3) Accordingly, products whose description needs to be altered should be regarded as new products. (4) The validity period of the measures should be limited in order to enable economic examinations of the individual suspensions in this period to be carried out. Experience has shown the need to provide for an expiry date for the suspensions listed in Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. This should not exclude the premature termination of certain measures or their continuation beyond this period, if economic reasons are submitted, in accordance with the principles laid down in the Commission Communication concerning autonomous tariff suspensions and quotas (2). (5) Regulation (EC) No 1255/96 should therefore be amended accordingly. (6) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point I.3 of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Communities. (7) Since this Regulation is to apply from 1 July 2007, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: 1. the products listed in Annex I to this Regulation, together with the corresponding rates of duty and validity periods, shall be inserted; 2. the products for which CN and TARIC codes are set out in Annex II to this Regulation, together with the corresponding rates of duty and validity periods, shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1897/2006 (OJ L 395, 30.12.2006, p. 1). (2) OJ C 128, 25.4.1998, p. 2. ANNEX I CN code TARIC Description Rate of autonomous duty Validity period ex 0302 70 00 11 Hard fish roes, fresh, chilled or frozen 0 % 1.7.2007-31.12.2008 ex 0302 70 00 31 ex 0302 70 00 41 ex 0302 70 00 82 ex 0302 70 00 83 ex 0302 70 00 84 ex 0302 70 00 89 ex 0303 80 90 10 ex 0303 80 90 12 ex 0303 80 90 14 ex 0303 80 90 16 ex 0303 80 90 19 ex 2009 80 79 87 Frozen boysenberry juice concentrate with a Brix value of 61 or more, but not more than 65 0 % 1.7.2007-31.12.2011 ex 2009 80 99 93 Untreated frozen coconut water, not put up for retail sale 0 % 1.7.2007-31.12.2011 ex 2811 22 00 20 Microspheres of amorphous silicon of a particle size of 5 Ã ¼m ( ± 1 Ã ¼m), for use in the manufacture of cosmetic product (1) 0 % 1.7.2007-31.12.2011 ex 2811 22 00 30 Balls of porous white silica of a particle size of more than 1 Ã ¼m for use in the manufacture of cosmetic products (1) 0 % 1.7.2007-31.12.2011 ex 2827 39 85 20 Antimony pentachloride of a purity by weight of 99 % or more 0 % 1.7.2007-31.12.2011 ex 2845 90 90 10 Helium-3 0 % 1.7.2007-31.12.2011 ex 2845 90 90 20 Water enriched at a level of 95 % or more with oxygen-18 0 % 1.7.2007-31.12.2011 ex 2845 90 90 30 Carbon monoxide 13C 0 % 1.7.2007-31.12.2011 ex 2916 39 00 45 2-Chlorobenzoic acid 0 % 1.7.2007-31.12.2011 2920 90 40 Triethyl phosphite 0 % 1.7.2007-31.12.2011 ex 2921 51 19 40 p-Phenylenediamine 0 % 1.7.2007-31.12.2011 ex 2924 19 00 60 N,N-Dimethylacrylamide 0 % 1.7.2007-31.12.2011 ex 2926 90 95 61 m-(1-Cyanoethyl)benzoic acid 0 % 1.7.2007-31.12.2011 ex 2929 10 90 80 1,3-Bis(isocyanatomethyl) benzene 0 % 1.7.2007-31.12.2011 ex 2930 90 85 78 4-Mercaptomethyl-3,6-dithia-1,8-octanedithiol 0 % 1.7.2007-31.12.2011 ex 2932 29 85 60 6 ²-(Dibutylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one 0 % 1.7.2007-31.12.2011 ex 2932 29 85 71 6 ²-(Diethylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one 0 % 1.7.2007-31.12.2011 ex 2932 29 85 72 2 ²-[Bis(phenylmethyl)amino]-6 ²-(diethylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one 0 % 1.7.2007-31.12.2011 ex 2933 21 00 70 Ã ±-(4-Methoxybenzoyl)-Ã ±-(1-benzyl-5-ethoxy-3-hydantoinyl)-2-chloro-5-dodecyloxycarbonylacetanilide 0 % 1.7.2007-31.12.2011 ex 2933 39 99 50 N-Fluoro-2,6-dichloropyridinium tetrafluoroborate 0 % 1.7.2007-31.12.2011 ex 2933 99 90 81 1,2,3-Benzotriazole 0 % 1.7.2007-31.12.2011 ex 2933 99 90 82 Tolyltriazole 0 % 1.7.2007-31.12.2011 ex 3707 10 00 40 Sensitising emulsion, containing:  not more than 10 % by weight of naphthoquinonediazide esters,  2 % or more but not more than 20 % by weight of copolymers of hydroxystyrene  not more than 7 % by weight of epoxy-containing derivatives dissolved in 1-ethoxy-2-propyl acetate and/or ethyl lactate 0 % 1.7.2007-31.12.2011 ex 3815 90 90 71 Catalyst, containing N-(2-hydroxypropylammonium)diazabicyclo (2,2,2) octane-2-ethyl hexanoate, dissolved in ethane-1,2-diol 0 % 1.7.2007-31.12.2011 ex 3903 19 00 30 Crystalline polystyrene with a melting point of 268 °C or more but not more than 272 °C and a setting point of 247 °C or more but not more than 252 °C, whether or not containing additives and filling material 0 % 1.7.2007-31.12.2011 ex 3904 22 00 91 Poly(vinyl chloride), dyed in the mass, in the form of flakes, grains, pebbles or rectangular chips, for use as decorative elements in floor and wall coverings (1) 0 % 1.7.2007-31.12.2008 ex 3926 90 97 80 ex 3907 30 00 40 Epoxide resin, containing by weight 70 % or more of silicon dioxide, for the encapsulation of goods of heading No 8533, 8535, 8536, 8541, 8542 or 8548 (1) 0 % 1.7.2007-31.12.2008 ex 3916 90 15 10 ex 3926 90 97 70 ex 3919 10 38 40 Double-sided, self-adhesive modified epoxy resin foil, put up in rolls, 10 to 20 cm wide, 10 to 210 m long and with a total thickness of 10 to 50 Ã ¼m, not for retail sale 0 % 1.7.2007-31.12.2011 ex 3920 59 90 10 Non-cellular and non-laminated sheet of modified copolymer of acrylonitrile-methyl acrylate with a thickness of 1,0 mm or more but not more than 1,3 mm, put up in rolls 0 % 1.7.2007-31.12.2011 ex 3920 99 28 50 Thermoplastic polyurethane film, of a thickness of 250 Ã ¼m or more but not more than 350 Ã ¼m, covered on one side with a removable protective film 0 % 1.7.2007-31.12.2011 ex 3920 99 59 55 Ion-exchange membranes of fluorinated plastic material 0 % 1.7.2007-31.12.2008 ex 5004 00 10 10 Silk yarn (other than yarn spun from silk waste) not put up for retail sale, unbleached, scoured or bleached, entirely of silk 0 % 1.7.2007-31.12.2011 ex 5004 00 90 10 Yarn spun entirely from silk, not put up for retail sale 2,5 % 1.7.2007-31.12.2011 ex 5907 00 90 10 Textile fabrics, coated with adhesive in which are embedded spheres of a diameter not exceeding 150 Ã ¼m 0 % 1.7.2007-31.12.2011 ex 7011 20 00 20 Glass cone (funnel) for cathode-ray tube with a diagonal measurement of 508,8 mm or more but not more than 811,0 mm 0 % 1.7.2007-31.12.2011 ex 7011 20 00 50 Glass face plate with  a light transmission of 52,5 % ( ± 5 %) at a glass thickness of 11,43 mm and  a diagonal measurement of 512,1 mm or more but not more than 814,2 mm and  dimensions of 341,8 Ã  440,5 Ã  94,1 mm ( ± 1,4 mm) or 359,4 Ã  454,8 Ã  80,0 mm ( ± 1,4 mm) or 358,0 Ã  454,0 Ã  90,0 ( ± 1,4 mm) or 359,4 Ã  454,8 Ã  72,0 ( ± 1,4 mm) or 396,0 Ã  633,0 Ã  103,7 mm ( ± 1,4 mm) or 472,7 Ã  600,8 Ã  97,6 mm ( ± 1,4 mm) or 472,7 Ã  600,8 Ã  84,5 mm ( ± 1,4 mm) or 445,0 Ã  726,1 Ã  112,5 mm ( ± 1,4 mm) or 445,0 Ã  726,1 Ã  93,0 mm ( ± 1,4 mm) 0 % 1.7.2007-31.12.2011 ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity of not more than 250 cm3 for use in the manufacture of lawnmowers of sub-heading 8433 11, mowers with motor of subheading 8433 20 10, rotovators of sub-heading 8432 29 50 or garden shredders of sub-heading 8436 80 99 (1) 0 % 1.7.2007-31.12.2011 ex 8413 91 00 20 Manganese-silicon-bronze swash plates with a copper content of 58 % or more but not more than 63 % by weight for incorporation into fluid pumps for air conditioners of motor vehicles 0 % 1.7.2007-31.12.2011 ex 8501 31 00 30 DC motor, brushless, with a three-phase winding, an external diameter of 85 mm or more, but not exceeding 115 mm, a nominal torque of 2,23 Nm ( ± 1,0 Nm), of an output of more than 120 W but not exceeding 520 W, calculated with 1 550 RPM ( ± 350 RPM) at a supply voltage of 12 V equipped with electronic circuit with sensors using the Hall effect, for use with an electric power steering control module (power steering motor) (1) 0 % 1.7.2007-31.12.2011 ex 8507 80 30 40 Rectangular lithium-ion-accumulator, with  a length of 80 mm or more, but not more than 1 000 mm,  a width of 25 mm or more, but not more than 150 mm,  a height of 100 mm or more, but not more than 500 mm,  a weight of 0,5 kg or more, but not more than 30 kg,  a capacity of 20 Ah or more, but not more than 1 000 Ah, for use in the manufacture of rechargeable power-supply units for incorporation into goods of heading No 8903 (1) 0 % 1.7.2007-31.12.2011 ex 8529 90 65 70 Unit driver consisting of an electronic integrated circuit and a flexible printed circuit, for use in the manufacture of LCD modules (1) 0 % 1.7.2007-31.12.2011 ex 8539 39 00 20 Cold cathode (CCFL) or External Electrode (EEFL) fluorescent lamps, of a diameter not exceeding 5 mm and with a length of more than 120 mm but not exceeding 1 570 mm, for incorporation in backlight units of LCD modules (1) 0 % 1.7.2007-31.12.2011 ex 8540 11 11 95 Colour cathode-ray tube with a slot mask, equipped with an electron gun and a deflection yoke and with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of not more than 42 cm 0 % 1.7.2007-31.12.2011 ex 8540 11 19 91 Colour cathode-ray tube equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of 79 cm or more 0 % 1.7.2007-31.12.2011 ex 9001 20 00 20 Optical, diffuser, reflector or prism sheets, unprinted diffuser plates, whether or not possessing polarising properties, specifically cut, for use in the manufacture of LCD modules (1) 0 % 1.7.2007-31.12.2011 ex 9001 90 00 55 ex 9001 90 00 70 Polyethylene terephthalate film with a thickness of less than 300 Ã ¼m according to ASTM D2103, having on one side prisms of acrylic resin with a prism angle of 90 ° and a prism pitch of 50 Ã ¼m 0 % 1.7.2007-31.12.2011 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). ANNEX II CN code TARIC 0302 70 00 11 0302 70 00 31 0302 70 00 41 0302 70 00 82 0302 70 00 83 0302 70 00 84 0302 70 00 89 0303 80 90 10 0303 80 90 19 3707 10 00 20 3904 22 00 91 3926 90 98 80 3907 30 00 40 3916 90 15 10 3926 90 98 70 3919 10 38 40 3920 99 53 3920 99 59 55 5004 00 10 10 5004 00 90 10 5402 49 00 85 5503 90 90 40 5907 00 90 10 6307 90 10 10 7019 19 10 40 8540 11 19 91 9001 20 00 20 9001 90 00 55 9001 20 00 30 9001 90 00 65